Citation Nr: 1520017	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  96-46 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals and/or exacerbations of congenital abnormalities of the lumbosacral spine.

2.  Entitlement to service connection for arthritis of the lumbosacral spine.

3.  Entitlement to an initial compensable rating for dermatophytosis of the bilateral feet and toenails.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) following a September 2008 Memorandum Decision of the Court of Appeals for Veterans Claims (CAVC or "the Court") vacating a September 2006 Board decision denying entitlement to service connection for low back and bilateral feet disorders and remanding the issues for further consideration.  The matter was originally on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Since the September 2008 CAVC decision, the matter has been before the Board several times and remanded to ensure compliance with the Court's decision.  Most recently, the matter was before the Board in June 2012.  At that time, the Board granted entitlement to service connection for dermatophytosis of the bilateral feet and toenails and remanded the low back issues for further development.  The RO, in addition to completing the development required in the June 2012 remand, also assigned an initial non-compensable rating for the bilateral feet. The Veteran perfected an appeal seeking an increased rating and thus, the increased rating issue is properly before the Board here in addition to the low back claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to all the issues on appeal, it appears the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 2000.  Despite notification of the award, records associated with the award were never obtained.  The award, moreover, was based at least partially on the Veteran's low back disorders.  The RO/AMC must make efforts to obtain them.

The VA was also put on notice that the Veteran may be in receipt of worker's compensation benefits since 1995.  The RO/AMC must also make efforts to obtain any records associated with a worker's compensation claim and/or award.

Since it is necessary to remand the claims for other records, the RO/AMC must also obtain VA outpatient treatment records from January 2014 to the present.

Bilateral Feet

The Veteran claims his feet are worse than currently rated and also cause functional loss.  Most recently, in a February 2015 statement, the Veteran indicates his right foot causes him considerable pain.  He supplied medical records and photographs of his feet to support his increased rating claim.

The Veteran was last afforded a VA examination in May 2010, nearly five years ago.  In light of the Veteran's contentions of a worsened condition, and the voluminous medical records received since that time, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (entitlement to a contemporaneous exam); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (exam warranted when evidence of worsening).

Low Back

The Veteran's low back claims have been remanded numerous times to ensure an adequate VA examination was obtained, to include adequate opinions addressing both the Veteran's arthritis claim and his congenital spine defects.  

The medical evidence is ambiguous as to whether the Veteran had a pre-existing congenital defect at the time he entered the military and, if so, whether any such defect was worsened during his military service.  A pre-service June 1964 physical indicates the Veteran was not recommended for employment based on an x-ray revealing an "incomplete fusion" and a "combination of defects" at the L5 and S1 levels rendering the lumbosacral joint "unstable." In contrast, a July 1971 VA examination finds no such abnormality on x-ray.  Rather, the radiology report at that time indicates "the entire lumbosacral spine is free of congenital abnormalities with the exception of a minute spina bifida occulta at the first sacral segment which we usually do not consider to be of clinical significance."  Also significant, no such abnormalities are noted in any lumbar spine x-ray since 1971.

Rather, recent VA outpatient treatment records indicate a current diagnosis of degenerative joint disease of the lumbar spine.  

Service treatment records indicate complaints of back pain in 1966 and 1968, but with no diagnosis rendered and no complaints noted at the time of the July 1969 separation examination.  At that time, however, the examiner did note the June 1964 occupational physical indicating a congenital back defect.

The Veteran was afforded a VA examination in December 2004 where the examiner found in-service back strain cannot be causally related to later low back problems as a middle-aged adult.  The examiner merely found a nexus unlikely to degenerative lumbar spine, but did not specifically address whether the Veteran had any other congenital disorders of the lumbar spine that may have been exacerbated during his military service.  Indeed, the CAVC decision specifically vacated the Board's September 2006 denial based on reliance of this opinion.  CAVC found that the December 2004 VA examiner did not address the Veteran's spina bifida occulta.  

The Veteran was afforded another VA examination in May 2010.  This examiner did address the 1964 x-ray findings and opined that the Veteran's lumbosacral congenital abnormalities were not aggravated due to his military service, because imaging from 2000 to 2005 do not mention osseous defect or congenital abnormalities.  This examiner, however, did not specifically address the 1971 finding of spina bifida occulta.  In light of the CAVC September 2008 Memorandum Decision, a new VA examination is necessary to specifically address the 1971 finding of spina bifida occulta.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of any decision and medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  All attempts to obtain these records must be documented in the claims file.

2. Contact the Veteran to clarify whether he has ever filed and/or received Worker's Compensation for any of the claims on appeal; if so, contact any appropriate agency to obtain all documents associated with any identified Worker's Compensation benefits or application.  

3.  Contact the Veteran and specifically request that he identify all VA- and non-VA medical treatment for his feet and/or spine since January 2014.  If such records exist, inform the Veteran he may provide the records himself, or sign a medical release authorizing VA to obtain the records on his behalf.  If a signed medical release is obtained, the RO/AMC must make efforts to obtain these records.  Regardless of his response, the RO/AMC should obtain the Veteran's VA medical treatment from the VAMC January 2014 to the present.  All efforts to obtain VA records should be fully documented.  

If any private records are identified, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained, the RO/AMC should notify the Veteran of the records that were requested, the steps taken to obtain them, that the claims will be rating based on the evidence available, and that if the records are later submitted or obtained the claims may be readjudicated.

4.  Then, afford the Veteran a new VA dermatological examination to determine the current severity of his service-connected dermatophytosis of the bilateral feet and toenails.  The claims file and all electronic records must be made available to the examiner and reviewed by the examiner.  All necessary and appropriate tests necessary to apply the diagnostic criteria of dermatophytosis of the bilateral feet and toenails must be performed and their results documented, to include resolving whether the skin condition causes functional loss to the bilateral feet.  The examiner must fully describe all manifestations of the Veteran's service-connected dermatophytosis of the bilateral feet and toenails (to include functional and/or joint impairment).  All opinions must be supported by detailed rationale.

5.  Then, schedule the Veteran for an orthopedic examination with a spine specialist to determine the nature and likely etiology of any low back disorder found.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

The examiner is directed to consider the Veteran's lay description of in-service back pain and in-service duties, to include heavy lifting of mail boxes.  The examiner is directed to consider the Veteran's in-service treatment in 1966 and 1968 for back pain.  The examiner is further asked to consider and reconcile a June 1964 pre-military occupational physical noting a congenital defect described as an incomplete fusion; a 1971 VA examination noting spina bifida occulta; and subsequent lumbar spine imaging from 2000 and on silent as to any congenital abnormalities.  

Based on the examination, consideration of the Veteran's lay statements describing in-service injury and symptoms since service, and review of the records, the examiner is asked to itemize all diagnoses found and the likely onset of each diagnosis found.

As to each diagnosis rendered, the examiner is asked to address the following:

* As to each low back diagnosis, is it at least as likely as not (50 percent probability or more) a congenital or developmental defects or diseases, specifically addressing and reconciling whether the Veteran has spinal bifida occulta and/or an incomplete spinal fusion in light of 1964 and 1971 medical records; 
o if a congenital defect is found, is it "at least as likely as not" (50 percent probability or higher) that the defect was subject to any superimposed disease or injury (to include in-service muscle strain) during service and whether such caused resultant disability;
o if a congenital disease is found, is it "at least as likely as not" (50 percent probability or higher) that the disease increased in severity beyond the natural progression of the disease due to any incident of service (to include in-service muscle strain).

* As to each low back diagnosis rendered that is not a congenital or developmental defect, to include arthritis of the spine, is the diagnosis at least as likely as not (a 50 percent probability or more) attributable to the Veteran's military service, to include in-service treatment for back pain and/or heavy lifting injuries.
o If arthritis is diagnosed, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

